  Case 18-29847           Doc 42       Filed 08/16/19 Entered 08/16/19 08:38:20               Desc Main
                                         Document     Page 1 of 5


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS

 In Re:

 Deron V. Truman                                        BK No.: 18-29847
 Deborah J. Nash                                        Chapter 13
                                                        Honorable Judge Jacqueline P. Cox
                                      Debtors

                                           NOTICE OF MOTION

To:       See attached service list

         PLEASE TAKE NOTICE that on August 26, 2019 at 9:00 a.m., I shall appear before Honorable
Judge Jacqueline P. Cox at the Everett McKinley Dirksen Building, 219 South Dearborn, Courtroom 680,
Chicago, IL 60604 or any judge presiding and then and there present the attached motion, a copy of which
is attached hereto.

                                                           By:     /s/ Jill Sidorowicz
                                                                   Jill Sidorowicz #6299380

                                        CERTIFICATE OF SERVICE

        I, Jill Sidorowicz, hereby certify that I caused to be served, electronically or through United States
Mail, a copy of the foregoing Notice of Motion upon the parties named below on August 16, 2019 before
the hour of 5:00 p.m. from the office located at 105 West Adams Street, Suite 1800, Chicago, IL 60603.


                                                           By:     /s/ Jill Sidorowicz
                                                                   Jill Sidorowicz #6299380
                                                                   Noonan & Lieberman, Ltd.
                                                                   105 West Adams Street, Suite 1800
                                                                   Chicago, Illinois 60603
                                                                   P: (312) 605-3500
                                                                   F: (312) 605-3501
                                                                   NL File: 1889-170
  Case 18-29847         Doc 42     Filed 08/16/19 Entered 08/16/19 08:38:20   Desc Main
                                     Document     Page 2 of 5


                                         SERVICE LIST

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604
Service via ECF

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603
Service via ECF

David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090
Service via ECF

Deron V. Truman
10922 Church St
Chicago, IL 60643
Service via US Mail

Deborah J. Nash
10922 Church St
Chicago, IL 60643
Service via US Mail
  Case 18-29847          Doc 42     Filed 08/16/19 Entered 08/16/19 08:38:20               Desc Main
                                      Document     Page 3 of 5


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS

 In Re:

 Deron V. Truman                                       BK No.: 18-29847
 Deborah J. Nash                                       Chapter 13
                                                       Honorable Judge Jacqueline P. Cox
                                   Debtors

       MOTION FOR RELIEF FROM AUTOMATIC STAY, OR IN THE ALTERNATIVE,
                            MOTION TO DISMISS

          McCormick 105, LLC (the “Movant”), by and through its attorney, Jill Sidorowicz, of the law firm

of Noonan & Lieberman, Ltd., hereby moves this Court, pursuant to Section 362 of the United States

Bankruptcy Code, 11 U.S.C. § 362, for relief from the automatic stay with respect to certain real property

of the Debtors having an address of 10922 S Church, Chicago, IL 60643 (the “Property”), or dismiss the

case. The Required Statement is attached hereto as Exhibit A, in accordance with Local Rule 4001-1. In

further support of this Motion, Movant respectfully states:

          1.     A petition under Chapter 13 of the United States Bankruptcy Code was filed with respect

to the Debtors on October 24, 2018.

          2.     A Chapter 13 Plan was confirmed on March 11, 2019.

          3.     The Debtors have executed and delivered or is otherwise obligated with respect to that

certain promissory note in the original principal amount of $201,700.00 (the “Note”). A true and correct

copy of the Note is attached hereto as Exhibit B. Movant is an entity entitled to enforce the Note.

          4.     Pursuant to that certain mortgage (“the “Mortgage”), all obligations (collectively, the

“Obligations”) of the Debtors under and with respect to the Note and the Mortgage are secured by the

Property. A true and correct copy of the Mortgage is attached hereto as Exhibit C.

          5.     All rights and remedies under the Mortgage have been assigned to the Movant pursuant to

that certain assignment of mortgage. A true and correct copy of the Assignment of Mortgage is attached

hereto as Exhibit D.

          6.     As of August 14, 2019, the outstanding amount of the Obligations is $174,257.17.
  Case 18-29847           Doc 42       Filed 08/16/19 Entered 08/16/19 08:38:20               Desc Main
                                         Document     Page 4 of 5


        7.       In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested herein, Movant has also incurred legal fees and

$181.00 in costs. Movant reserves all rights to seek an award or allowance of such fees and expenses in

accordance with applicable loan documents and related agreements, the United States Bankruptcy Code

and otherwise applicable law.

        8.       The Debtors’ plan calls for the Debtors to make post-petition mortgage payments to the

Movant.

        9.       The following chart sets forth the number and amount of post-petition payments due

pursuant to the terms of the Note that have been missed by the Debtors:

 Number of             From                  To                    Monthly        Total
 Delinquent                                                        Payment Amount Missed Payments
 Payments

             2              6/5/2019              7/5/2019             $1,625.85              $3,251.70


             1              8/5/2019              8/5/2019             $1,692.67              $1,692.67


 Less partial payments:                                                                        $824.75


                                                                                     Total: $4,119.62

A post-petition payment history is attached hereto as Exhibit E.

        10.      The estimated market value of the Property is $286,000.00. The basis for such valuation

is Amended Schedule A of Debtors’ petition.

        11.      Upon information and belief, the aggregate amount of encumbrances on the Property listed

in the Schedules or otherwise known, including but not limited to the encumbrances granted to Movant is

$198,567.25.

        12.      Cause exists for relief from the automatic stay for the following reasons:

                 a.       Post-confirmation payments required by the confirmed plan have not been made

                          to Movant.
  Case 18-29847         Doc 42      Filed 08/16/19 Entered 08/16/19 08:38:20              Desc Main
                                      Document     Page 5 of 5


        WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay and

granting the following, or dismiss the case:

        1.      Relief from the stay allowing Movant (and any successors or assigns) to proceed under

                applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain

                possession of the Property.

        2.      That the Order be binding and effective despite any conversion of this bankruptcy case to

                a case under any other chapter of Title 11 of the United States Code.

        3.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

        4.      For such other relief as the Court deems proper.

                                                         Respectfully submitted,


                                                         By:      /s/ Jill Sidorowicz
                                                         Jill Sidorowicz #6299380
                                                         Noonan & Lieberman, Ltd.
                                                         105 West Adams Street, Suite 1800
                                                         Chicago, Illinois 60603
                                                         P: (312) 605-3500
                                                         F: (312) 605-3501
                                                         NL File: 1889-170

                                                         Counsel for McCormick 105, LLC
